Title: From John Adams to François Adriaan Van der Kemp, 5 November 1804
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Nov. 5. 1804

I have received your favor of October 15 and all the others that you mention, I believe, although I have not been able regularly to acknowledge the receipt of them. I thank you for the two Lectures. I have not been able to procure any information relative to the N.W. Coast, which might be usefull to you. Mr Barrell is no more and I never could learn whether Mr Ingrahams Journal has been preserved or not. I congratulate you and your Son on his agreable prospects and wish him the best Success.
There is so much rhodomantade of travellers in our Wildernesses which has proved in the End to be mere delusions, that I give little attention to them. The Country is explored, and thinly planted much too fast. Mr Raphaelle Peale, a Son of the industrious and ingenius Mr Peale of the Museum at Philadelphia, made me a Visit a few Weeks ago, and in conversation he told me, that the Skeleton of the Mammoth at his fathers he believed was that of a Sea monster: or rather he thought it amphibious, but chiefly inhabiting the Sea. In some great Convulsion of Nature, he believed they had been thrown up, by some Spacious Subterranean Caverns, into the places where the bones are found, which he Says are always in or very near to Salt Licks which he thinks have communications with the Sea. I wish Buffon and Jefferson would  Search all history and all Nature to determine whether they are not the serpents that hugged Laocoon and his Sons.
But my worthy friend I must be so candid with you as to confess that my Mind is too anxious for the precarious State of my Country, and for the afflicted and distressed State of my family, to be enough at Ease for Speculations about Mammoths, N.W. Coasts, or fossill statues or Coins.—These are all pitifull Bagatelles, when the Morals and Liberties of the Nation are at hazard, as in my Conscience I believe them to be at this moment. And the atheism of your Buffons and the despicable Philosophy of Mammoths and Cockles have made them so. I am with very great Esteem, dear Sir your Friend

J. Adamsturn over.P.S. I return with this your manuscript remarks of on Buffon and Jefferson. All who have looked into it, express themselves handsomely of it, as ingenious and learned, but all agree that it cannot be inserted in the Transactions.